 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Joseph Farnsworth, et al.,                        No. CV-19-08287-PCT-JAT
10                   Plaintiffs,                       ORDER
11   v.
12   City of Flagstaff, et al.,
13                   Defendants.
14
15            Pending before the Court is Defendant City of Flagstaff’s (“Defendant Flagstaff”)
16   Motion to Dismiss Plaintiffs’ Complaint (Doc. 1-3).1 (Doc. 18). The Motion has been
17   fully briefed. (Docs. 18, 27, 29). The Court now rules on the Motion (Doc. 18).
18   I.       BACKGROUND
19            The following facts are either undisputed or recounted in the light most favorable
20   to Plaintiffs. See Wyler Summit P’ship v. Turner Broad. Sys., Inc., 135 F.3d 658, 661 (9th
21   Cir. 1998). Plaintiffs, Joseph Farnsworth (“Farnsworth”) and his wife, Patricia Buchanan,
22   (collectively, “Plaintiffs”) are residents of Flagstaff, Arizona. (See Doc. 1-3 at 2).
23   Plaintiffs claim that the community they live in requested that the Flagstaff City Council
24   adopt an ordinance forbidding the feeding of wild animals. (Id. at 4–5). The Flagstaff
25   City Council adopted such an ordinance on September 17, 2013. See Flagstaff, Ariz., City
26   Code § 2013-20 (“No Feeding Ordinance”). Plaintiffs contend that the No Feeding
27   Ordinance “was enacted to specifically target” Farnsworth. (Doc. 1-3 at 5–6). Plaintiffs
28
     1
         All other defendants answered. (Doc. 16).
 1   also assert that the Flagstaff City Council unlawfully delegated enforcement power to
 2   Defendant Arizona Game and Fish Commission (“Game and Fish”). (Id. at 7–10).
 3          Farnsworth received a citation for violation of the No Feeding Ordinance on
 4   November 6, 2017. (Id. at 6). Farnsworth pleaded nolo contendere and paid the
 5   associated fine. (Id.). Plaintiffs then claim from July to October 2018 Farnsworth was
 6   cited for violations of the No Feeding Ordinance and that these citations are currently
 7   being prosecuted in Flagstaff Municipal Court. (Id. at 6–7); see, e.g., State v. Farnsworth,
 8   No. CR2018-001683 (Flagstaff, Ariz. Mun. Ct. filed June 8, 2018). Plaintiffs also allege
 9   that Farnworth’s due process rights have been violated because he has requested
10   documents he asserts are relevant to the criminal matter that have not been disclosed.
11   (Doc. 1-3 at 11–12). Plaintiffs further claim that Defendant Game and Fish Officer Colby
12   Walton killed an elk in front of Farnsworth, which caused Farnsworth severe emotional
13   distress. (Id. at 17).
14          Plaintiffs filed the Complaint (Doc. 1-3) in Coconino Superior Court on August 8,
15   2019, and it was removed to this Court pursuant to 28 U.S.C. § 1441. (Doc. 1). Plaintiffs
16   seek relief against Defendant Flagstaff through the following causes of action: (1) the
17   Civil Rights Act of 1871, 42 U.S.C. § 1983, (2) declaratory judgment under Ariz. Rev.
18   Stat. Ann. § 12-1831, (3) intentional infliction of emotional distress under Arizona
19   common law, and (4) special action under Arizona law. (Doc. 1-3 at 14–18). Defendant
20   Flagstaff has moved to dismiss each claim under Federal Rule of Civil Procedure
21   12(b)(6). (Doc. 18).
22   II.    LEGAL STANDARD
23          Federal Rule of Civil Procedure 12(b)(6) mandates dismissal where a plaintiff fails
24   “to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive
25   a [Rule 12(b)(6)] motion to dismiss, a complaint must contain sufficient factual matter,
26   accepted as true, to state a claim to relief that is plausible on its face.” Zixiang Li v.
27   Kerry, 710 F.3d 995, 999 (9th Cir. 2013) (internal quotation marks omitted) (quoting
28   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).


                                                -2-
 1          “A claim is facially plausible ‘when the plaintiff pleads factual content that allows
 2   the court to draw the reasonable inference that the defendant is liable for the misconduct
 3   alleged.’” Id. (quoting Iqbal, 556 U.S. at 678). “The plausibility standard requires more
 4   than the sheer possibility or conceivability that a defendant has acted unlawfully.” Id.
 5   (quoting Iqbal, 556 U.S. at 678). “Where a complaint pleads facts that are merely
 6   consistent with a defendant’s liability, it stops short of the line between possibility and
 7   plausibility of entitlement to relief.” Id. (quoting Iqbal, 556 U.S. at 678). “[T]he
 8   complaint must provide ‘more than labels and conclusions, and a formulaic recitation of
 9   the elements of a cause of action will not do.’” In re Rigel Pharm., Inc. Sec. Litig., 697
10   F.3d 869, 875 (9th Cir. 2012) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
11   (2007)). “In evaluating a Rule 12(b)(6) motion, the court accepts the complaint’s well-
12   pleaded factual allegations as true and draws all reasonable inferences in the light most
13   favorable to the plaintiff.” Adams v. U.S. Forest Serv., 671 F.3d 1138, 1142–43 (9th Cir.
14   2012). “However, the trial court does not have to accept as true conclusory allegations in
15   a complaint or legal claims asserted in the form of factual allegations.” In re Tracht Gut,
16   LLC, 836 F.3d 1146, 1150–51 (9th Cir. 2016) (citing Bell Atl. Corp., 550 U.S. at 555–
17   56).
18   III.   ANALYSIS
19          Defendant Flagstaff has moved to dismiss under the following theories: (1) each of
20   Plaintiffs’ claims brought under state law are barred by the statute of limitations,
21   (2) Plaintiffs did not adequately plead their intentional infliction of emotional distress
22   claim against Defendant Flagstaff, (3) Plaintiffs did not adequately plead a claim under
23   § 1983 against Defendant Flagstaff, and (4) that Plaintiffs’ request for special action
24   relief cannot be asserted in federal court under the Erie Doctrine. (Doc. 18).
25   ///
26   ///
27   ///
28   ///


                                                 -3-
 1          a.     Section 1983
 2          Defendant Flagstaff contends that Plaintiffs have failed to state a claim under 42
 3   U.S.C. § 1983 against it. (Doc. 18 at 5–6). Section 1983 provides,
 4          Every person who, under color of any statute, ordinance, regulation,
            custom, or usage, of any State or Territory or the District of Columbia,
 5
            subjects, or causes to be subjected, any citizen of the United States or other
 6          person within the jurisdiction thereof to the deprivation of any rights,
            privileges, or immunities secured by the Constitution and laws, shall be
 7          liable to the party injured in an action at law, suit in equity, or other proper
 8          proceeding for redress . . . .
 9   A municipality, such as Defendant Flagstaff, “may therefore be sued directly if it is
10   alleged to have caused a constitutional tort through ‘a policy statement, ordinance,
11   regulation, or decision officially adopted and promulgated by that body’s officers.’” City
12   of St. Louis v. Praprotnik, 485 U.S. 112, 121 (1988) (plurality) (quoting Monell v. Dep’t
13   of Soc. Servs., 436 U.S. 658, 690 (1978)); see Gravelet-Blondin v. Shelton, 728 F.3d
14   1086, 1096 (9th Cir. 2013). Plaintiffs claim that Defendant Flagstaff’s enactment and
15   enforcement of the No Feeding Ordinance violate their constitutional rights. (Doc. 1-3 at
16   14–16).
17          Section 1983 may not be construed as “a font of tort law to be superimposed upon
18   whatever systems may already be administered by the States.” Paul v. Davis, 424 U.S.
19   693, 701 (1976). Rather, § 1983 provides a cause of action “only [for] those acts which
20   deprived a person of some right secured by the Constitution or laws of the United States.”
21   Id. at 700. A plaintiff seeking relief under § 1983 for a constitutional violation must cite a
22   “specific constitutional guarantee safeguarding the interest he asserts has been invaded.”
23   Id. at 700–01; see also Albright v. Oliver, 510 U.S. 266, 271 (1994) (plurality opinion)
24   (“The first step in any [§ 1983] claim is to identify the specific constitutional right
25   allegedly infringed.”); Fratzke v. Mont. Fish, Wildlife, & Parks, 716 F. App’x 687, 688
26   (9th Cir. 2018) (holding that a plaintiff must allege “that the defendant acted under color
27   of state law and for the purpose of denying the plaintiff a specific constitutional right” to
28   state a § 1983 claim).


                                                 -4-
 1          Here,   Plaintiffs   assert   that    Defendant   Flagstaff   violated   Farnsworth’s
 2   constitutional rights because the No Feeding Ordinance “was passed for the sake of
 3   harassment at the behest of neighbors who were frustrated with Mr. Farnsworth’s feeding
 4   of local wildlife.” (Doc. 27 at 8; see also Doc. 1-3 at 4–5, 14–15). Plaintiffs contend that
 5   Defendant Flagstaff has violated the Fourth Amendment as well as the Equal Protection
 6   Clause and Due Process Clause of the Fourteenth Amendment. (See Doc. 1-3 at 14–15).
 7          Plaintiffs did not allege a violation of any specific fundamental constitutional right
 8   that the No Feeding Ordinance violates nor do they allege that the No Feeding Ordinance
 9   creates a suspect classification. Therefore, the No Feeding Ordinance must only survive
10   rational basis review. See Nat’l Ass’n for Advancement of Psychoanalysis v. Cal. Bd. of
11   Psychology, 228 F.3d 1043, 1050 (9th Cir. 2000). Plaintiffs have the burden of pleading
12   that the No Feeding Ordinance cannot conceivably bear a rational relationship to a
13   legitimate state interest. Id. at 1050–51.
14          Plaintiffs appear to suggest that the No Feeding Ordinance is unconstitutional
15   because “there was no need for the No Feeding Ordinance” and it does not have a
16   legitimate purpose. (Doc. 27 at 8; see Doc. 1-3 at 9, 13). However, whether a law is
17   needed is not relevant to rational basis review. See Romero-Ochoa v. Holder, 712 F.3d
18   1328, 1331 (9th Cir. 2013) (stating that the only inquiry under rational basis review is
19   “whether there are ‘plausible reasons for [legislative] action,’” and thus, rational basis
20   review is not “a license for courts to judge the wisdom, fairness, or logic of legislative
21   choices” (first quoting U.S. R.R. Ret. Bd. v. Fritz, 449 U.S. 166, 179 (1980); then quoting
22   F.C.C. v. Beach Commc’ns, Inc., 508 U.S. 307, 313 (1993))). And, Plaintiffs’ conclusory
23   statement that the No Feeding Ordinance does not have a legitimate purpose, (Doc. 1-3 at
24   9), is not supported by any specific allegations. Indeed, all of the factual allegations
25   within Plaintiffs’ Complaint (Doc. 1-3) specifically included under their § 1983 claim
26   involve enforcement of the No Feeding Ordinance by Defendant Game and Fish, not
27
28


                                                   -5-
 1   enactment of the No Feeding Ordinance.2 Finally, Plaintiffs’ allegation that the No
 2   Feeding Ordinance was passed for an improper motive in targeting Farnsworth is not
 3   relevant to determining the constitutionality of the No Feeding Ordinance under rational
 4   basis review. Surf & Sand, LLC v. City of Capitola, 377 F. App’x 662, 665 (9th Cir.
 5   2010).
 6            In short, Plaintiffs have not properly alleged that the No Feeding Ordinance is
 7   unconstitutional because they do not articulate in the Complaint (Doc. 1-3) why it is
 8   inconceivable that the No Feeding Ordinance was not a legitimate exercise of Defendant
 9   Flagstaff’s governmental authority. In fact, the No Feeding Ordinance’s stated purpose is
10   to advance public safety.3 See Flagstaff, Ariz., City Code § 2013-20. Consequently, the
11   Court finds that it is conceivable that the No Feeding Ordinance was enacted for the
12   legitimate purpose of advancing public safety. Ledezma-Cosino v. Sessions, 857 F.3d
13   1042, 1048 (9th Cir. 2017) (en banc); Ctr. for Bio-Ethical Reform, Inc. v. City & County
14   of Honolulu, 455 F.3d 910, 922 (9th Cir. 2006). The Complaint (Doc. 1-3) also does not
15   contain factual allegations regarding how the No Feeding Ordinance is not rationally
16   related to advancing public safety. The Court reiterates that, under rational basis review,
17   the No Feeding Ordinance need not “actually advance its stated purposes” and that the
18   Court may only “look to see whether the government could have had a legitimate reason
19   for acting as it did.” Nat’l Ass’n for Advancement of Psychoanalysis, 228 F.3d at 1050.
20   Accordingly, Plaintiffs have simply failed to properly allege that the No Feeding
21   Ordinance does not survive rational basis review.
22
     2
        In response to the Motion to Dismiss (Doc. 18), Plaintiffs assert that Defendant
23   Flagstaff is a principal of Defendant Game and Fish, and thus, Defendant Flagstaff is
     liable for any constitutional violations that Defendant Game and Fish or its officers
24   allegedly wrought on Plaintiffs. (Doc. 27 at 6–8). Plaintiffs did not include this agency
     theory in the Complaint (Doc. 1-3). Plaintiffs cannot supplement the Complaint (Doc. 1-
25   3) with additional allegations within their Response to the Motion to Dismiss (Doc. 27).
     Schneider v. Cal. Dep’t of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998).
26
     3
       The Court, sua sponte, takes judicial notice of the No Feeding Ordinance. See Fed. R.
27   Evid. 201; Santa Monica Food Not Bombs v. City of Santa Monica, 450 F.3d 1022, 1025
     n.2 (9th Cir. 2006) (“[C]ity ordinances fall within the category of ‘common knowledge’
28   and are therefore proper subjects for judicial notice.” (citation omitted)); Helicopters for
     Agric. v. County of Napa, 384 F. Supp. 3d 1035, 1040 n.1 (N.D. Cal. 2019).

                                                -6-
 1          Plaintiffs also allege that Defendant Flagstaff did not disclose certain materials
 2   relating to Farnsworth’s criminal case. (See Doc. 1-3 at 7, 12). Plaintiffs assert that this
 3   failure to disclose violates the Due Process Clause of the Fourteenth Amendment. See
 4   Brady v. Maryland, 373 U.S. 83, 87 (1963). However, Plaintiffs again failed to plead
 5   sufficient factual allegations to support this assertion.
 6          First, Plaintiffs do not allege what entity is prosecuting Farnsworth’s alleged
 7   violations of the No Feeding Ordinance. Therefore, it is unclear if Defendant Flagstaff
 8   had the duty of a prosecuting entity under the Due Process Clause to disclose the
 9   documents Farnsworth requested in the criminal matter. See id. Second, Plaintiffs do not
10   allege that the materials Farnsworth requested from Defendant Flagstaff are exculpatory.
11   The Due Process Clause requires the prosecution to disclose exculpatory, not inculpatory,
12   evidence. See id.; Berkley v. Miller, No. EDCV 13-1745-JGB MAN, 2014 WL 2042249,
13   at *7–8 (C.D. Cal. Apr. 2, 2014), report and recommendation adopted, No. EDCV 13-
14   1745-JGB MAN, 2014 WL 2048167 (C.D. Cal. May 15, 2014). Thus, even if it is
15   Defendant Flagstaff that is prosecuting Farnsworth, Plaintiffs do not allege any specific
16   facts indicating that the documents the prosecuting entity failed to disclose are
17   exculpatory. Instead, Plaintiffs’ allegation that there was a Brady violation is a legal
18   conclusion masquerading as a factual allegation. In short, Plaintiffs have failed to allege
19   sufficient facts to establish a constitutional violation by Defendant Flagstaff under Brady,
20   373 U.S. 83.4
21
22
23
24   4
       Even if the Court were to entertain Plaintiffs’ claim that Farnsworth’s due process rights
     have been violated in the criminal matter, it would be inappropriate for the Court to insert
25   itself into a pending criminal matter. Our federalist system of government recognizes
     “that the National Government will fare best if the States and their institutions are left
26   free to perform their separate functions in their separate ways.” Younger v. Harris, 401
     U.S. 37, 44 (1971). This duty of comity is at its height where the government is enforcing
27   its criminal laws and typically will only be overcome where “it plainly appears” relying
     upon the state court “would not afford adequate protection.” Id. at 44–45. Plaintiffs have
28   not alleged that the state judiciary will not afford Farnsworth adequate protection.


                                                  -7-
 1          Accordingly, Plaintiffs’ § 1983 claim must be dismissed because they have failed
 2   to adequately allege that Defendant Flagstaff has deprived Plaintiffs of any of their
 3   federal constitutional or statutory rights.5
 4          b.     Declaratory Relief
 5          Plaintiffs seek declaratory relief under Ariz. Rev. Stat. Ann. § 12-1831. (Doc. 1-3
 6   at 16–17). Plaintiffs assert they are entitled to declaratory relief against Defendant
 7   Flagstaff because “the No Feeding Ordinance is unconstitutional under the Arizona and
 8   Federal Constitutions.” (Id. at 16).6 As discussed supra Section III.a, Plaintiffs have not
 9   sufficiently alleged that the No Feeding Ordinance violates the United States Constitution
10   nor have Plaintiffs adequately alleged that Defendant Flagstaff has violated any specific
11   federal constitutional right. Plaintiffs claim Defendant Flagstaff violated the due process
12   clause of the Arizona Constitution. (Doc. 1-3 at 4); see Ariz. Const. art. 2, § 4. But,
13   Plaintiffs do not articulate any facts in support of this assertion. As such, Plaintiffs’
14   barebone, conclusory allegation of a due process violation under the Arizona Constitution
15
16   5
       Although the Court has dismissed Plaintiffs’ § 1983 claim, the Court may still hear
     Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367(a). Section 1367(a) provides, “in
17   any civil action of which the district courts have original jurisdiction, the district courts
     shall have supplemental jurisdiction over all other claims that are so related to claims in
18   the action within such original jurisdiction that they form part of the same case or
     controversy.” Therefore, § 1367(a) grants United States district courts jurisdiction over
19   supplemental claims where the claim arises out of the same case or controversy as
     another claim that the court does have subject matter jurisdiction over. Plaintiffs have
20   asserted a § 1983 claim against the other named defendants. None of these defendants
     moved to dismiss, and thus, the § 1983 claim Plaintiffs assert against them provide the
21   Court with subject matter jurisdiction under 28 U.S.C. § 1331 (federal question). The
     remaining state law claims against Defendant Flagstaff arise out of the same transaction
22   or occurrence as the § 1983 claim against the other named defendants in this action
     because that § 1983 claim and the state law claims each arise from the enactment and
23   enforcement of the No Feeding Ordinance. (Doc. 1-3 at 14–18). Therefore, the Court has
     supplemental jurisdiction over the state law claims Plaintiffs assert against Defendant
24   Flagstaff.
25   6
       Plaintiffs request that the Court also declare that Defendant Game and Fish Officer
     Luke Apfel’s watching of Plaintiffs’ property “is unlawful harassment.” (Doc. 1-3 at 16).
26   This claim is not asserted against Defendant Flagstaff. Although Plaintiffs have raised a
     theory that Defendant Game and Fish, and presumably its officials, are acting as agents of
27   Defendant Flagstaff in response to the Motion to Dismiss (Doc. 18), (see Doc. 27 at 6–7),
     the Court cannot consider this claim because it was not alleged in the Complaint (Doc. 1-
28   3). Schneider v. Cal. Dep’t of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998).


                                                    -8-
 1   is not sufficient to overcome the Motion to Dismiss (Doc. 18). See In re Tracht Gut, LLC,
 2   836 F.3d at 1150.7
 3          The Court also notes that it was difficult to determine “which factual allegations,
 4   to the extent they are pled, support” their claim for declaratory relief. Gonsalves-
 5   Carvalhal v. Aurora Bank, FSB, No. 14-CV-151-SCJ-LTW, 2014 WL 12544828, at *2
 6   (N.D. Ga. July 21, 2014), report and recommendation adopted, No. 1-14-CV-151-SCJ,
 7   2014 WL 12551211 (N.D. Ga. Aug. 14, 2014); see Carney v. Kaufman, No. 2:14-CV-
 8   00565-RFB, 2015 WL 995160, at *4 (D. Nev. Mar. 6, 2015). Although the Court is
 9   cognizant that Plaintiffs did not originally file in federal court, going forward, Plaintiffs
10   should strive to include relevant factual allegations within the section of their complaint
11   asserting a particular cause of action—not simply strewn throughout the complaint.8 The
12   Court will not sift through Plaintiffs’ Complaint (Doc. 1-3) and piece together their
13   claims for them. See Carney, 2015 WL 995160, at *4; Gonsalves-Carvalhal, 2014 WL
14   12544828, at *2. Accordingly, Plaintiffs’ claim seeking declaratory relief against
15   Defendant Flagstaff under § 12-1831 is dismissed.
16          c.     Special Action Relief
17          Plaintiffs claim that they are entitled to special action relief because “the No
18   Feeding Ordinance is preempted by state law[] and may not validly be enforced by Game
19   and Fish.” (Doc. 1-3 at 17–18). Arizona law condenses many writs, such as the writ of
20   mandamus, into one claim called a special action. See State ex rel. Neely v. Rodriguez,
21   796 P.2d 876, 878 (Ariz. 1990). Plaintiffs seek special action relief in the form of a court
22   7
       The Court recognizes that Defendant Flagstaff did not seek dismissal of the declaratory
     relief claim under this rationale. However, the declaratory relief claim is substantially
23   congruent with the § 1983 claim, and thus, the Court raises this issue sua sponte. See
     Giorgis v. Ogden, No. CV-09-1174-PHX-FJM, 2009 WL 3571355, at *3 (D. Ariz. Oct.
24   26, 2009); see also Omar v. Sea-Land Serv., Inc., 813 F.2d 986, 991 (9th Cir. 1987)
     (stating district court can dismiss a claim sua sponte, without notice, where the plaintiff
25   “cannot possibly win relief”). Plaintiffs vaguely reference that Defendant Flagstaff has
     violated Plaintiffs’ rights under article 2, section 4 of the Arizona Constitution. As noted,
26   that conclusory allegation is not sufficient to state a claim for declaratory relief.
27   8
      Plaintiffs may also consider using cross-references so that the Court and each defendant
     can readily identify which of the preceding paragraphs are relevant to a particular cause
28   of action.


                                                 -9-
 1   order “prohibit[ing] enforcement of the No Feeding Ordinance by Game and Fish.”
 2   (Doc. 1-3 at 18).
 3          Plaintiffs only seek special action relief against Defendant Game and Fish, not
 4   Defendant Flagstaff. While Plaintiffs assert, in response to the Motion to Dismiss
 5   (Doc. 18), that Defendant Flagstaff is a principal of Defendant Game and Fish,
 6   (Doc. 27 at 6–8), Plaintiffs did not include this agency theory in the Complaint (Doc. 1-
 7   3). Plaintiffs cannot supplement the Complaint (Doc. 1-3) with additional allegations
 8   within their Response to the Motion to Dismiss (Doc. 27). Schneider v. Cal. Dep’t of
 9   Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998). Plaintiffs also failed to clearly allege their
10   special action claim against Defendant Flagstaff. A plaintiff must articulate which
11   defendants it is asserting each cause of action against, and thus, Plaintiffs’ special action
12   claim against Defendant Flagstaff fails for this reason as well. Windsor v. San Quentin
13   State Prison, No. C 10-0368 RS (PR), 2010 WL 2634953, at *1 (N.D. Cal. June 29,
14   2010); see also Gonsalves-Carvalhal, 2014 WL 12544828, at *2. Plaintiffs have failed to
15   state a special action claim against Defendant Flagstaff.9
16          d.     Intentional Infliction of Emotional Distress
17          Defendant Flagstaff argues that Plaintiffs’ intentional infliction of emotional
18   distress (“IIED”) claim must be dismissed for failure to state a claim. (Doc. 18 at 4–5). A
19   plaintiff must show three elements to establish an IIED claim under Arizona law:
20          first, the conduct by the defendant must be “extreme” and “outrageous”;
            second, the defendant must either intend to cause emotional distress or
21
            recklessly disregard the near certainty that such distress will result from his
22
23   9
      As noted above, Defendant Flagstaff argues that Plaintiffs’ special action claim must be
     dismissed under the Erie Doctrine. (See Doc. 18 at 6–7); see also Erie R.R. v. Tompkins,
24   304 U.S. 64 (1938). However, the Court notes that the Erie Doctrine applies to
     procedural law not substantive law. See Hanna v. Plumer, 380 U.S. 460, 471 (1965); cf.
25   Abendano v. Town of Hayden, No. CV-14-01104-PHX-DGC, 2014 WL 3926806, at *2
     (D. Ariz. Aug. 12, 2014) (denying motion to dismiss claim seeking special action relief).
26   But, it does appear that the Court does not have jurisdiction to issue a writ against a state
     entity or state official based on a violation of state law, such as Plaintiffs’ claim that the
27   No Feeding Ordinance is preempted by state law. Katie A. ex rel. Ludin v. Los Angeles
     County, 481 F.3d 1150, 1155 (9th Cir. 2007); Voting Rights Def. Project v. Padilla, No.
28   C 16-02739 WHA, 2016 WL 3092079, at *3 (N.D. Cal. June 2, 2016).


                                                 - 10 -
 1            conduct; and third, severe emotional distress must indeed occur as a result
 2            of defendant’s conduct.

 3   Ford v. Revlon, Inc., 734 P.2d 580, 585 (Ariz. 1987); see Reel Precision, Inc. v. FedEx
 4   Ground Package Sys., Inc., No. CV-15-02660-PHX-NVW, 2016 WL 4194533, at *3–5
 5   (D. Ariz. Aug. 9, 2016) (dismissing IIED claim where plaintiff failed to sufficiently
 6   allege extreme and outrageous conduct).
 7            In response to the Motion to Dismiss (Doc. 18), Plaintiffs assert that Defendant
 8   Flagstaff targeted Farnsworth with the No Feeding Ordinance, which they claim
 9   constitutes extreme and outrageous conduct sufficient to survive the Motion to Dismiss
10   (Doc. 18). (Doc. 27 at 6–7). However, the Complaint only references the alleged killing
11   of an elk by Defendant Game and Fish Officer Walton in Plaintiffs’ presence as the basis
12   for Plaintiffs’ IIED claim. (Doc. 1-3 at 17). In fact, Defendant Flagstaff is not mentioned
13   in the allegations setting out Plaintiffs’ IIED claim. (Id.).
14            Accordingly, Plaintiffs have not alleged an IIED claim against Defendant
15   Flagstaff. Plaintiffs’ IIED claim involves conduct only by Defendant Game and Fish
16   Officer Walton. (Doc. 1-3 at 17). Plaintiffs must allege specific facts for each cause of
17   action against each defendant.10 Carney, 2015 WL 995160, at *4; Windsor, 2010 WL
18   2634953, at *1. Plaintiffs’ IIED claim fails against Defendant Flagstaff for this reason
19   alone.
20            Alternatively, even if the Court liberally construes Plaintiffs’ Complaint (Doc. 1-
21   3), it still fails to articulate an IIED claim against Defendant Flagstaff. Plaintiffs did not
22   adequately plead sufficient factual allegations for each of the three elements of an IIED
23   claim.
24            First, Plaintiffs fail to allege that Defendant Flagstaff engaged in extreme and
25   outrageous conduct. Conduct is only extreme and outrageous when it is “at the very
26   10
        To the extent Plaintiffs argue they have asserted a respondeat superior claim against
     Defendant Flagstaff for the actions of Defendant Game and Fish Officer Walton,
27   (Doc. 27 at 6–7), that claim fails because it was not articulated in the Complaint (Doc. 1-
     3). Schneider, 151 F.3d at 1197 n.1 (“[A] court may not look beyond the complaint to a
28   plaintiff’s moving papers, such as a memorandum in opposition to a defendant’s motion
     to dismiss.”).

                                                  - 11 -
 1   extreme edge of the spectrum of possible conduct.” Watts v. Golden Age Nursing Home,
 2   619 P.2d 1032, 1035 (Ariz. 1980) (in division). It is not enough for conduct to be
 3   “unjustifiable,” it must “rise to the level of ‘atrocious’ and ‘beyond all possible bounds of
 4   decency.’” Nelson v. Phx. Resort Corp., 888 P.2d 1375, 1386 (Ariz. Ct. App. 1994). The
 5   offending conduct “must completely violate human dignity. . . . The conduct must strike
 6   to the very core of one’s being, threatening to shatter the frame upon which one’s
 7   emotional fabric is hung.” Pankratz v. Willis, 744 P.2d 1182, 1189 (Ariz. Ct. App. 1987)
 8   (citation omitted). An IIED claim cannot survive a motion to dismiss unless “reasonable
 9   minds could differ in determining whether [the] conduct is sufficiently extreme or
10   outrageous.” Mintz v. Bell Atl. Sys. Leasing Int’l, Inc., 905 P.2d 559, 563–64 (Ariz. Ct.
11   App. 1995) (affirming dismissal of IIED claim where defendant’s conduct was not
12   extreme and outrageous because defendant “had a legitimate business purpose”).
13          Plaintiffs assert, in the Response to the Motion to Dismiss, that they have alleged
14   sufficient facts throughout the Complaint (Doc. 1-3) to state an IIED claim against
15   Defendant Flagstaff. (Doc. 27 at 6–7). More specifically, Plaintiffs claim that Defendant
16   Flagstaff enacted the No Feeding Ordinance to target Farnsworth in response to his
17   neighbors’ complaints, which constitutes extreme and outrageous conduct according to
18   Plaintiffs. (Doc. 27 at 6–7; see also Doc. 1-3 at 5 (alleging that Defendant Flagstaff
19   enacted the No Feeding Ordinance to target Farnsworth)).
20          That conduct cannot form the basis of an IIED claim because it simply does not
21   rise to the level of completely violating human dignity or threatening to shatter one’s
22   emotional fabric. Plaintiffs have not properly alleged that the No Feeding Ordinance was
23   not a legitimate exercise of Defendant Flagstaff’s governmental authority, as discussed
24   supra Sections III.a, III.b, III.c. Accordingly, the Court must presume that the No
25   Feeding Ordinance was a legitimate exercise of Defendant Flagstaff’s governmental
26   authority. See In re Tracht Gut, LLC, 836 F.3d at 1150; Nat’l Ass’n for Advancement of
27   Psychoanalysis, 228 F.3d at 1050; Ramirez v. Health Partners of S. Ariz., 972 P.2d 658,
28   668 ¶ 34 (Ariz. Ct. App. 1998).


                                                - 12 -
 1          Defendant Flagstaff’s legitimate exercise of its governmental authority is not
 2   atrocious conduct that is beyond all possible bounds of decency, even if it was targeted at
 3   Farnsworth. See Mintz, 905 P.2d at 563–64; see also Restatement (Second) of Torts § 46
 4   cmt. g (Am. Law Inst. 1965) (“The actor is never liable . . . where he has done no more
 5   than to insist upon his legal rights in a permissible way, even though he is well aware that
 6   such insistence is certain to cause emotional distress.”); cf. Rayes v. United States, 967 F.
 7   Supp. 1162, 1163, 1165 (D. Ariz. 1997) (finding that harassment, in enforcement of tax
 8   laws, without more, is not extreme and outrageous conduct); Reyes v. Yakima Health
 9   Dist., 419 P.3d 819, 825–26 ¶¶ 21–24 (Wash. 2018) (reasoning that government official’s
10   legitimate invocation of governmental authority could not form the basis of an IIED
11   claim (citing Restatement (Second) of Torts § 46 cmt. g)). And the fact that Plaintiffs
12   allege that the No Feeding Ordinance is unjustifiable, (Doc. 1-3 at 5–6, 11–13), is not
13   sufficient to establish extreme and outrageous conduct. See Nelson, 888 P.2d at 1386.
14   Plaintiffs have failed to state facts supporting their allegation of extreme and outrageous
15   conduct.
16          Plaintiffs also did not allege that Defendant Flagstaff intended to or recklessly did
17   cause Plaintiffs emotional distress. In fact, Plaintiffs claim the No Feeding Ordinance was
18   passed in response to neighborhood complaints about Farnsworth. (Doc. 1-3 at 4–5).
19   Therefore, even taking Plaintiffs’ allegations as true, an obvious alternative explanation
20   to Plaintiffs’ claim is that Defendant Flagstaff was simply responding to these
21   complaints. See Iqbal, 556 U.S. at 682. This explanation renders Plaintiffs’ claim that
22   Defendant Flagstaff intended to or recklessly did cause Plaintiffs emotional distress
23   implausible. See id. At any rate, Plaintiffs allege that the severe emotional distress
24   Farnsworth suffered is a result of the actions of a Game and Fish officer not Defendant
25   Flagstaff. (Doc. 1-3 at 17). Plaintiffs did not sufficiently allege that Defendant Flagstaff
26   intended to or recklessly did cause Plaintiffs’ emotional distress.
27          Finally, Plaintiffs allege no specific facts illustrating that Plaintiffs actually
28   suffered severe emotional distress. Plaintiffs simply allege that Farnsworth has


                                                - 13 -
 1   “suffer[ed] severe emotional distress.” (Id.). The Court may not give a presumption of
 2   truthfulness to legal conclusions couched as factual allegations. In re Tracht Gut, LLC,
 3   836 F.3d at 1150. Conclusory allegations of law cannot overcome a motion to dismiss.
 4   See id. As such, Plaintiffs did not properly allege severe emotional distress.
 5          Plaintiffs failed to adequately plead all three elements of an IIED claim against
 6   Defendant Flagstaff. Accordingly, the Court dismisses the IIED claim.
 7          e.     Statute of Limitations
 8          Defendant Flagstaff argues that the state law claims—Plaintiffs’ IIED claim,
 9   declaratory relief claim, and special action claim—are each barred by the statute of
10   limitations, Ariz. Rev. Stat. Ann. § 12-821. (Doc. 18 at 3). Section 12-821 provides, “[a]ll
11   actions against any public entity or public employee shall be brought within one year
12   after the cause of action accrues.” It appears Plaintiffs do not take issue with Defendant
13   Flagstaff’s assertion that the one-year statute of limitation applies. (See Doc. 27 at 3–4).
14          Defendant Flagstaff argues that the state law claims accrued, at the latest, on
15   November 6, 2017, when Farnsworth was first cited for violating the No Feeding
16   Ordinance, well over a year before Plaintiffs filed their Complaint on August 8, 2019.
17   (Doc. 18 at 3; see also Doc. 1-3 at 6). Plaintiffs respond that the date of accrual is a fact
18   question that cannot be determined on a motion to dismiss. (Doc. 27 at 3–5).
19          A cause of action begins to accrue when the plaintiff knew or with the exercise of
20   reasonable diligence should have known that it has been injured by the defendant. See
21   Viniegra v. Town of Parker Mun. Prop. Corp., 383 P.3d 665, 670 ¶ 15 (Ariz. Ct. App.
22   2016) (citing § 12-821), depublished in part on other grounds, 421 P.3d 652 (Ariz.
23   2017). This determination is a question of fact. Logerquist v. Danforth, 932 P.2d 281, 287
24   (Ariz. Ct. App. 1996).
25          Here, Plaintiffs’ allegations raise a question of fact as to the accrual date of their
26   state law causes of action. Plaintiffs assert that they did not know that Farnsworth was
27   being specifically targeted by Defendant Flagstaff until he was cited, en masse, in
28   October 2018. (Doc. 27 at 3–5). The Court must take all well-pleaded factual allegations


                                                 - 14 -
 1   as true at this stage of litigation. Adams, 671 F.3d at 1142–43. Plaintiffs filed the
 2   Complaint (Doc. 1-3) in Coconino Superior Court on August 8, 2019, which is within the
 3   one-year statute of limitations if the Court accepts the claims’ accrual date was in
 4   October 2018 as Plaintiffs allege. (Doc. 1-3 at 6, 18; see Doc. 27 at 4–5). As such, the
 5   Court rejects Defendant Flagstaff’s argument that Plaintiffs’ state law claims must be
 6   dismissed with prejudice as time-barred at this stage of the case.11
 7   IV.    LEAVE TO AMEND
 8          In their Response (Doc. 27), Plaintiffs request leave to amend. (Id. at 9–10). A
 9   court “should freely give leave [to amend] when justice so requires.” Fed. R. Civ. P.
10   15(a)(2). When a plaintiff requests leave to amend, a court should consider the following
11   factors: “(1) bad faith; (2) undue delay; (3) prejudice to the opposing party; (4) futility of
12   amendment; and (5) whether plaintiff has previously amended its complaint.” W.
13   Shoshone Nat’l Council v. Molini, 951 F.2d 200, 204 (9th Cir. 1991) (citation omitted).
14          The Court finds that it is not clear that Plaintiffs’ claims are futile. Plaintiffs have
15   yet to amend the Complaint (Doc. 1-3), and there has been no showing of undue delay or
16   potential prejudice to Defendant Flagstaff. Considering the liberal policy in favor of
17   amendments embodied in Rule 15(a), the Court grants Plaintiffs leave to amend. See,
18   e.g., Mark H. v. Lemahieu, 513 F.3d 922, 939–40 (9th Cir. 2008) (noting that Rule 15(a)
19   embodies a “policy favoring liberal amendment” (quoting Verizon Del., Inc. v. Covad
20   Comm’ns Co., 377 F.3d 1081, 1091 (9th Cir. 2004))). Plaintiffs may file an amended
21   complaint within thirty (30) days of this Order or their claims will be dismissed with
22   prejudice as to Defendant Flagstaff.
23   V.     CONCLUSION
24          Based on the foregoing,
25          IT IS ORDERED that Defendant Flagstaff’s Motion to Dismiss (Doc. 18) is
26   GRANTED.
27
28   11
        This ruling is without prejudice to Defendant Flagstaff re-asserting this argument at a
     later time if the facts would support raising the argument again.

                                                 - 15 -
 1          IT IS FURTHER ORDERED that Plaintiffs’ request for leave to amend the
 2   Complaint (Doc. 1-3) is GRANTED. Plaintiffs may file an amended complaint within
 3   thirty (30) days of the date of this Order. If Plaintiffs do not file their amended complaint
 4   within thirty (30) days of this Order, then the Clerk of Court will dismiss the claims
 5   against Defendant Flagstaff and terminate Defendant Flagstaff from this case with
 6   prejudice. In accordance with District of Arizona Local Rule of Civil Procedure 15.1(a),
 7   an amended complaint “must indicate in what respect it differs from the pleading which it
 8   amends, by bracketing or striking through the text to be deleted and underlining the text
 9   to be added.” LRCiv 15.1(a).
10          IT IS FURTHER ORDERED, given that an amended complaint supersedes an
11   original complaint, see Ramirez v. County of San Bernardino, 806 F.3d 1002, 1008
12   (9th Cir. 2015), that each defendant named in the amended complaint shall file an
13   answer—or other responsive pleading, if still timely—within fourteen (14) days from the
14   date Plaintiffs file an amended complaint should Plaintiffs decide to do so. Fed. R. Civ. P.
15   15(a)(3). Any defendant not re-named in the amended complaint shall be deemed to be
16   dismissed.
17          Dated this 3rd day of February, 2020.
18
19
20
21
22
23
24
25
26
27
28


                                                - 16 -
